                                                UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF OKLAHOMA


 United States of America,
                                                         Plaintiff,     Case No.:   21-mj-00593-JFJ
 vs.                                                                    Date:       8/20/2021
                                                                        Court Time: 3:00 p.m. – 3:54
                                                                                     4:43 p.m. - 4:59 p.m.
 Benjamen Scott Burlew,
                                                                        MINUTE SHEET – DETENTION AND/OR
                                                     Defendant(s).      PRELIMINARY HEARING

Jodi F. Jayne, U.S. Magistrate Judge                   S. Cope, Deputy Clerk          Magistrate Courtroom 1

Interpreter:                                                  ☐ Sworn
Counsel for Plaintiff:        Joel-lyn Alicia McCormick
Counsel for Defendant: Ryan Ray                                 Ret.
Case called for:      ☒ Detention Hearing, ☐ Preliminary Hearing;
☒ Defendant appears in custody with counsel; by video
Defendant waives:     ☐ Preliminary Hearing ☐ Detention Hearing, waiver(s) executed;
☐ Government withdraws their Motion for Detention #         ;
☐ Defense counsel stipulates there is probable cause;
☒ Proffer(s) made;
☒ Witness(es) sworn and testimony given;
☒ Arguments heard;
☐ Court Finds Probable Cause;
Motion for Detention (Dkt # 1                  ):   ☐ granted, ☒ denied, ☐ moot;
☒ Court finds there are conditions which defendant can be released; Defendant ordered released;
☒ Bond set at $5,000.00                         Bond and Conditions of Release executed;
☐ Defendant detained and remanded to custody of U.S. Marshal,      ☐ Detention Order to be entered;
☐ Exhibit(s) returned to counsel.
Additional Minutes:



Government’s Witnesses:                                                    Defendant’s Witnesses:
                                                                               Brandy Bowen 3:10 p.m. – 3:35p.m.




Government’s Exhibits:                                                     Defendant’s Exhibits:




Detention Hearing and/or Preliminary Hearing                                                                 (8/2021)
